Case 8:18-cv-02190-VMC-CPT Document 15 Filed 01/22/19 Page 1 of 2 PageID 52




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

BRIAN PATNODE,                                          CASE NO.: 8:18-cv-02190-VMC-CPT

       Plaintiff,

vs.

SYNCHRONY BANK,

       Defendant.
                                                /

                                    JOINT STATUS REPORT

       Pursuant to this Court’s Order dated October 19, 2018 [Doc. No. 13], the parties provide

the following joint status report in this matter:

       1.      The parties filed a Joint Stipulation to Arbitrate Claims and to Stay Lawsuit on

October 19, 2018 [Doc. No. 12] (the “Stipulation”).

       2.      Following the filing of the Stipulation, the parties engaged in informal discovery

and settlement communications prior to initiating arbitration.

       3.      No arbitration has been filed to date due to the informal discovery and settlement

communications.

       4.      If the parties are unable to resolve the matter prior to January 31, 2019, Plaintiff

will proceed with submitting its claim to binding, non-judicial arbitration.

Dated: January 22, 2019
Case 8:18-cv-02190-VMC-CPT Document 15 Filed 01/22/19 Page 2 of 2 PageID 53




 /s/Christopher W. Boss                              /s/Brandon T. White
 Christopher W. Boss, Esq.                           Brandon T. White, Esq.
 Florida Bar No. 13183                               Florida Bar No. 106792
 cpservcie@bosslegal.com                             bwhite@reedsmith.com
 BOSS LAW                                            REED SMITH LLP
 9887 Fourth Street North, Suite 202                 1001 Brickell Ave, Suite 900
 St. Petersburg, FL 33702                            Miami, FL 33133
 Telephone: (727) 471-0039                           Telephone: (786) 747-0222
 Fax: (888) 449-8792                                 Attorney for Synchrony Bank
 Attorney for Plaintiff



                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 22nd day of January, 2019, I electronically filed the
foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties either via transmission
of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those
counsel or parties who are not authorized to receive electronically Notices of Electronic Filing,
including the following parties:

Brandon T. White, Esq.
bwhite@reedsmith.com
REED SMITH LLP
1001 Brickell Ave, Suite 900
Miami, FL 33133
Attorney for Synchrony Bank

                                              /s/ Christopher W. Boss
                                              Christopher W. Boss, Esq.
                                              Fla. Bar. No.: 13183




                                                 2
